—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered August 24, 1999, convicting him *411of rape in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant conceded, he failed to comply with a condition of his plea agreement, i.e., appear at the Probation Department for an interview. Therefore, the sentencing court was no longer bound to impose the sentence it originally promised, and it properly exercised its discretion in imposing an enhanced sentence (see, People v Figgins, 87 NY2d 840; People v Miles, 268 AD2d 489; People v Davis, 239 AD2d 356; People v Fields, 197 AD2d 633). The defendant’s plea allocution transcript indicates that he would be subjected to an enhanced sentence if he failed to comply with the conditions of his plea agreement (see, People v Davis, supra).
The defendant’s remaining contention is without merit. Altman, J.P., S. Miller, Cozier and Prudenti, JJ., concur.